Exhibit 10.1

 



Aqua America, Inc.

Non-Employee Directors’ Compensation, effective January 1, 2019 

 

At its regularly scheduled meeting on December 12, 2018, the Board of Directors
of Aqua America, Inc., upon the recommendation of its Executive Compensation
Committee and its Corporate Governance Committee, approved increases in the
annual cash retainer and annual stock retainer paid to all non-employee
directors. Following such approval, the compensation program for non-employee
directors of Aqua America, Inc. is:

 

·an annual cash retainer of $90,000;

·an additional annual cash retainer for the Chair of the Executive Compensation
Committee of $12,500;

·an additional annual cash retainer for the Chair of the Audit Committee of
$12,500;

·an additional annual cash retainer for the Chair of the Corporate Governance
Committee of $10,000;

·an additional annual cash retainer for the Chair of the Risk Mitigation
Committee of $10,000;

·an additional annual cash retainer for the Lead Independent Director of
$25,000; and

·an annual stock grant to non-employee directors of $90,000.

All directors are reimbursed for reasonable expenses incurred in connection with
attendance at Board or Committee meetings.

 



   

